Citation Nr: 1550448	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-12 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for legal blindness.

2.  Entitlement to service connection for right leg drag. 

3.  Entitlement to service connection for tropical sporadic hemiparesis. 

4.  Entitlement to service connection for left foot drop. 

5.  Entitlement to service connection for fracture in vertebrae. 

6.  Entitlement to service connection for right heel spur.  

7.  Entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU).  

8.  Whether the appellant is competent to handle disbursement of funds.  


REPRESENTATION

Appellant represented by:	The American Legion  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active duty service from September 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is of record.

The issues of entitlement to a total rating based upon individual unemployability due to service connected disability and whether the appellant is competent to handle disbursement of funds are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran's claims folder is now encompassed in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

FINDINGS OF FACT

1.  Legal blindness was not manifest in service and is not otherwise attributable to active service. 

2.  Right leg drag was not manifest in service and is not otherwise attributable to active service. 

3.  Tropical sporadic hemiparesis was not manifest in service and is not otherwise attributable to active service.

4.  Left foot drop was not manifest in service and is not otherwise attributable to active service.

5.  Fracture in vertebrae was not manifest in service and is not otherwise attributable to active service.

6.  Right heel spur was not manifest in service and is not otherwise attributable to active service.


CONCLUSIONS OF LAW

1.  Legal blindness was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Right leg drag was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

3.  Tropical sporadic hemiparesis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

4.  Left foot drop was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

5.  Fracture in vertebrae was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

6.  Right heel spur was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in February 2010, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

The Board acknowledges that the Veteran has not been afforded a VA examination in relation to his claims for service connection for legal blindness, right leg drag, tropical sporadic hemiparesis, left foot drop, fracture in vertebrae and/or right heel spur.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the evidence does not indicate that the Veteran's legal blindness, right leg drag, tropical sporadic hemiparesis, left foot drop, fracture in vertebrae and/or right heel spur are related to service such as to require an examination, even under the low threshold of McLendon.  As such, a VA examination is not warranted to address these issues for service connection.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

The Veteran appeals the denial of service connection for legal blindness, right leg drag, tropical sporadic hemiparesis, left foot drop, fracture in vertebrae and right heel spur.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Based on the evidence of record, the Board finds against the claims for service connection.  In this regard, service treatment records reveal no complaints, diagnoses and/or treatment for legal blindness, right leg drag, tropical sporadic hemiparesis, left foot drop, fracture in vertebrae and/or right heel spur.  

Rather, a review of the record discloses that the Veteran's disabilities manifested post service.  The first objective evidence of any shown disabilities in the record is at least 13 years post service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disorders are shown years post-service but there is no medical evidence attributing any current pathology to service, or the symptoms therein.

The Board has reviewed the service examination reports, VA medical records and private treatment records of file.  These records do not include any opinion linking the claimed disabilities to service.  There is no competent evidence or opinion that the Veteran's disabilities are related to his military service and neither the appellant nor his representative has presented any such opinion.  Rather, in a February 1982 examination, it was shown that the Veteran fell off a bridge in Miami in 1981.  He injured his lungs, and had bruises and contusions of his body.  At that time, the Veteran stated that his left eye caused problems and that since his fall he has been unable to see with his left eye.  The Veteran has also rendered testimony claiming that he fractured his vertebrae when he was hit by a car around 2012 and he could not recall when his left and right leg started having problems but stated that they did not give him problems before his 1981 fall.  The Veteran also reported that his tropical sporadic hemiparesis started when he was living in the Bahamas in the early 2000s.  The Veteran has not reported an in service onset of any of the claimed disabilities and the historical record does not show that legal blindness, right leg drag, tropical sporadic hemiparesis, left foot drop, fracture in vertebrae and/or right heel spur had an in service onset.  

At the hearing before the undersigned, several of the disabilities claimed were said to have followed a suicide attempt where the Veteran reportedly jumped from the Brooklyn Bridge.  It is noted that he is not service connected for a psychiatric or any other disorder at this time.

In sum, the most probative evidence of record is against showing that the Veteran's legal blindness, right leg drag, tropical sporadic hemiparesis, left foot drop, fracture in vertebrae and/or right heel spur are related to service.  In making this decision the Board notes that the Veteran is competent to report symptoms and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of the Veteran's legal blindness, right leg drag, tropical sporadic hemiparesis, left foot drop, fracture in vertebrae and/or right heel spur falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for legal blindness is denied. 

Entitlement to service connection for right leg drag is denied.  

Entitlement to service connection for tropical sporadic hemiparesis is denied.  

Entitlement to service connection for left foot drop is denied.  

Entitlement to service connection for fracture in vertebrae is denied.  

Entitlement to service connection for right heel spur is denied.  


      REMAND

In a July 2010 rating decision, the RO found that the Veteran was not competent to handle disbursement of his funds.  In a September 2010 notice of disagreement, the Veteran, through his then representative, expressed disagreement with the April 2010 rating decision that denied service connection for various disabilities.  At that time, it was also stated that he wished to appeal the most recent rating decision.  The Board notes that, at that time, the most recent rating decision was the July 2010 decision finding that the Veteran was not competent to handle disbursement of his funds.  Thus the record shows a timely disagreement with the July 2010 rating decision.  The Veteran, however, has not been issued a Statement of the Case.  

In a June 2015 rating decision, the issue of entitlement to a total rating based upon individual unemployability due to service connected disability was denied.  The Veteran expressed disagreement with the decision in July 2015.  The Veteran, however, has not been issued a Statement of the Case.  The Board recognizes that the AOJ has had little time to respond to this disagreement, but given the guidance from the Court, the Board must remand this issue.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, it is noted that in an October statement in support of claim that the Veteran submitted a CD of evidence that he indicated pertained to his pending notice of disagreement.  The contents of that CD are not in the current electronic folders.  That disc should be found and contents loaded into VBMS.

Accordingly, the case is REMANDED for the following action:

1.  Locate the CD submitted by the Veteran in October 2015 and upload the contents into the electronic files.  If the disc cannot be located, and as needed, contact the Veteran and request that he provide the additional evidence again.

2.  As needed by review of the evidence on the disc readjudicate the matters noted herein.  As appropriate a statement of the case should be issued addressing the issues of whether the appellant is competent to handle disbursement of funds and entitlement to a total rating based upon individual unemployability due to service connected disability.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


